     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 1 of 31 Page ID #:358



 1    Michael I. Katz (CA State Bar No. 181728)
         mkatz@mabr.com
 2
      Charles S. Barquist (CA State Bar No. 133785)
 3       cbarquist@mabr.com
      Jared J. Braithwaite (CA State Bar No. 288642)
 4
         jbraithwaite@mabr.com
 5    M ASCHOFF B RENNAN
      100 Spectrum Center Drive, Suite 1200
 6
      Irvine, California 92618
 7    Telephone: (949) 202-1900
 8    Facsimile: (949) 453-1104

 9    Attorneys for Defendant L ITRINIUM , I NC .
10                            UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                      SOUTHERN DIVISION
13     MACOM Technology Solutions Inc.,                  Case No. 8:19cv-00220-JVS-JDE
14     a Delaware corporation;
       Mindspeed Technologies, S.A.S., a                  Defendant Litrinium Inc.’s
15     French corporation,                                Motion to Dismiss Plaintiffs’
                                                           First Amended Complaint
16                        Plaintiffs;
                                                    Assigned to: Hon. James V. Selna
17
             v.                                     Trial Date:   None set
18                                                  Hearing Date: June 3, 2019, 1:30 p.m.
       Litrinium, Inc., a Delaware corporation;
19     Jerome Garez, an individual; and
20     Does 1 through 20, inclusive,
21                        Defendants.
22
23
24
25
26
27
28
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 2 of 31 Page ID #:359



 1                           NOTICE OF MOTION AND MOTION
 2         PLEASE TAKE NOTICE that on June 3, 2019, at 1:30 p.m. in Courtroom 10C of
 3    this Court at 411 West 4th Street, Santa Ana, California, 92701, Defendant Litrinium, Inc.
 4    will and hereby does move the Court to dismiss with prejudice all claims against
 5    Litrinium asserted by Plaintiffs MACOM Technology Solutions Inc. and Mindspeed
 6    Technologies, S.A.S. in the above-captioned action under Federal Rule of Civil
 7    Procedure 12(b)(6). In their First Amended Complaint (Dkt. 30), Plaintiffs fail, as a
 8    matter of law, to state claims upon which relief can be granted against Litrinium for
 9    misappropriation. This Motion to Dismiss is based on this Notice of Motion and
10    Memorandum of Points and Authorities submitted herewith, Litrinium’s Request for
11    Judicial Notice and supporting Declaration of Michael I. Katz submitted concurrently
12    herewith, Plaintiffs’ First Amended Complaint, and other such matters that the Court may
13    consider.
14         This Motion is made following the conference of counsel pursuant to Local
15    Rule 7-3, which took place on April 25, 2019.
16                                       RELIEF SOUGHT
17         Litrinium seeks an order dismissing Plaintiffs’ First Amended Complaint against it
18    with prejudice.
19    DATED: May 6, 2019                           Respectfully, Submitted,
20                                                 M ASCHOFF B RENNAN
21                                            By: /s/ Michael I. Katz
22                                                Michael I. Katz
                                                  Charles S. Barquist
23                                                Jared J. Braithwaite
24
                                                   Attorneys for Defendant L ITRINIUM , I NC .
25
26
27
28

                                                   ii
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 3 of 31 Page ID #:360



 1                                               TABLE OF CONTENTS
 2    NOTICE OF MOTION AND MOTION ................................................................. ii
 3    I.    INTRODUCTION AND SUMMARY OF ARGUMENT ................................. 1
 4    II. LEGAL STANDARDS ................................................................................... 3
 5    III. ARGUMENT ................................................................................................. 4
 6          A. Because Plaintiffs’ allegations are directed to conduct in France by a
 7             French citizen employed by a French company, the FAC fails to state a
               claim under the CUTSA or DTSA. ....................................................................5
 8
            B. Plaintiffs’ vague allegations fail to plausibly allege misappropriation of
 9             any information that constitutes a trade secret. ..................................................8
10
                  1.     Plaintiffs’ allegations stating only generic, open-ended information
11                       fail to plead plausible trade secrets. ............................................................9
12                2.     The FAC fails to identify plausible trade secrets because the
13                       purported description expressly identifies information that, on its
                         face, is public in nature. ............................................................................ 11
14
                  3.     The generic categories of information identified by Plaintiffs as their
15                       trade secrets do not distinguish from what is generally known as
16                       reflected by publicly filed patents ............................................................15
17          C. Plaintiffs fail to allege facts sufficient to show that they took reasonable
               steps to preserve the secrecy of the information claimed to have been
18
               misappropriated. ...............................................................................................17
19
            D. Plaintiffs fail to allege trade secret misappropriation by Litrinium. ................19
20
                  1.     Plaintiffs fail to allege facts to plausibly state that Garez improperly
21                       acquired any trade secrets. ........................................................................20
22                2.     Even if Plaintiffs had alleged that Garez improperly acquired trade
23                       secrets, Plaintiffs fail to allege disclosure to Litrinium. ...........................22
24                3.     Plaintiffs also fail to plausibly allege that Garez used Plaintiffs’ TIA
                         technology at Litrinium with or without Litrinium’s knowledge. ...........24
25
26    IV. CONCLUSION ............................................................................................ 25
27
28

                                                                   iii
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 4 of 31 Page ID #:361



 1                                                     TABLE OF AUTHORITIES

 2                                                                          Cases
      Arista Record LLC v. Doe,
 3           604 F.3d 110 (2d Cir. 2010) .......................................................................................................... 20

 4    Ashcroft v. Iqbal,
             556 U.S. 662 (2009) ................................................................................................................ 2, 4, 6
 5
      Bell Atlantic Corp v. Twombly,
 6            550 U.S. 544 (2007) .......................................................................................................... 2, 4, 7, 22
 7
      Cave Consulting Grp., Inc. v. Truven Health Analytics Inc.,
 8          2017 WL 1436044 (N.D. Cal. Apr. 24, 2017) ................................................................................. 5

 9    Citcon USA, LLC v. RiverPay Inc.,
             2018 WL 6813211 (N.D. Cal. Dec. 27, 2018) .............................................................................. 21
10
      Delphix Corp. v. Actifo, Inc.,
11           2014 WL 4628490 (N.D. Cal. Mar. 19, 2014) .............................................................................. 22
12
      Eclectic Pros. E. v. Marcus & Millichap Co.,
13            751 F.3d 990 (9th Cir. 2014) ..................................................................................................... 4, 24

14    Emazing Lights LLC v. De Oca,
            2016 WL 3658945 (C.D. Cal. Jan. 7, 2016) ................................................................................. 10
15
      Gamez v. Woodland Direct Inc.,
16          2017 WL 8185854 (C.D. Cal. Mar. 31, 2017) ................................................................................ 7
17    Garmon v. Cty. of L.A.,
18         828 F.3d 837 (9th Cir. 2016) ........................................................................................................... 4

19    Henry Hope X–Ray Prods., Inc. v. Marron Carrel, Inc.,
            674 F.2d 1336 (9th Cir. 1982) ....................................................................................................... 15
20
      Human Longevity, Inc. v. J. Craig Venter Institute, Inc.,
21         2018 WL 6617633 (S.D. Cal. Dec. 18, 2018) ........................................................................ passim
22    Les Concierges, Inc. v. Robeson,
23          2009 WL 1138561 (N.D. Cal. Apr. 27, 2009) ......................................................................... 23, 25

24    Menzel v. Scholastic, Inc.,
            2018 WL 1400386 (N.D. Cal. Mar. 19, 2018) .............................................................................. 20
25
      Mollett v. Netflix, Inc.,
26           795 F.3d 1062 (9th Cir. 2015) ......................................................................................................... 4
27    N. Alaska Salmon Co. v. Pillsbury,
             174 Cal. 1 (1916) ............................................................................................................................ 6
28

                                                                                iv
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 5 of 31 Page ID #:362


      O'Connor v. Uber Techs., Inc.,
 1          58 F. Supp. 3d 989 (N.D. Cal. 2014) .............................................................................................. 6
 2
      Pellerin v. Honeywell Int’l, Inc.,
 3            877 F. Supp. 2d 983 (S.D. Cal. 2012) .................................................................................... passim

 4    Physician’s Surrogacy, Inc. v. German,
             2018 WL 638229 (S.D. Cal. Jan. 31, 2018) .................................................................................. 21
 5
      Self Directed Placement Corp. v. Control Data Corp.,
 6            908 F.2d 462 (9th Cir. 1990) ......................................................................................................... 16
 7    Somers v. Apple, Inc.,
 8          729 F.3d 953 (9th Cir. 2013) ........................................................................................................... 4

 9    Space Data Corp. v. X,
             2017 WL 5013363 (N.D. Cal. Feb. 16, 2017)......................................................................4, 11, 14
10
      Synopsys, Inc. v. ATopTech, Inc.,
11          2013 WL 5770542 (N.D. Cal. Oct. 24, 2013) ..........................................................................11, 14
12    Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp.,
13          587 F.3d 1339 (Fed. Cir. 2009) ..................................................................................................... 15

14    Vendavo, Inc. v. Price f(x) AG,
            2018 WL 1456697 (N.D. Cal. Mar. 23, 2018) .......................................................................... 5, 15
15
      Veronica Foods Co. v. Ecklin,
16           2017 WL 2806706 (N.D. Cal. Jun. 29, 2017) ............................................................... 8, 20, 23, 25
17    Vivendi SA v. T-Mobile USA, Inc.,
18           586 F.3d 689 (9th Cir. 2009) ........................................................................................................... 7

19    Whyte v. Schlage Lock Co.,
             101 Cal. App 4th 1443 (2002)................................................................................................... 9, 23
20
21                                                                          Statutes
      18 U.S.C. § 1837 ......................................................................................................................................... 5
22
      18 U.S.C. § 1839 ................................................................................................................................... 9, 19
23
      California Civil Code § 3426 .............................................................................................................. 18, 19
24
25
26
27
28

                                                                                   v
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 6 of 31 Page ID #:363



 1    I.     INTRODUCTION AND SUMMARY OF ARGUMENT
 2           This is Defendant Litrinium Inc.’s second 12(b)(6) motion to dismiss the trade secret
 3    claims asserted by Mindspeed SAS, a French company, and its U.S parent MACOM.
 4    Plaintiffs have also included defendant Jerome Garez, a former employee of Mindspeed
 5    SAS in France, despite waiting nearly a year after he was hired in France by Litrinium.
 6    Plaintiffs amended their Complaint before the Court could hear the first motion;
 7    Plaintiffs’ First Amended Complaint does not cure the defects in the Complaint. This
 8    Motion is predicated on the following incurable defects in the pleading:1
 9           Plaintiffs’ claims are outside the territorial reach of the CUTSA and DTSA. The
10    FAC fails to state a cognizable claim because the only wrongful conduct it alleges
11    occurred in France, by a French citizen, employed by French Plaintiff Mindspeed SAS.
12    Although the Complaint includes allegations of conduct in the United States, at
13    paragraphs 9, 21, and 26, there are only conclusory legal conclusions of
14    misappropriation, devoid of facts that would satisfy the pleading requirements set forth in
15    Iqbal. The FAC does not include any specific allegations of facts that could establish acts
16    of misappropriation in California or the United States and therefore fails to state a claim
17    within the territorial reach of the California Uniform Trade Secrets Act (“CUTSA”) and
18    the federal Defense of Trade Secrets Act (“DTSA”).
19           Plaintiffs fail to allege misappropriation by Litrinium. Plaintiffs fail to allege a
20    single factual act of misappropriation by Litrinium. Plaintiffs assert only the conclusory
21    allegation, on information and belief, that some unspecified trade secrets related to
22    Plaintiffs’ transimpedance amplifier (“TIA”) products were incorporated into Litrinium’s
23    TIA products. Plaintiffs do not allege what trade secrets, if any, Plaintiffs have a good
24    faith basis for asserting were incorporated into Litrinium’s products. Tellingly, Plaintiffs
25    do not allege that they conducted any analysis of Litrinium’s products to make this
26    determination prior to filing their pleading. Instead, Plaintiffs merely assume that some
27    trade secret must have been used, based only on the fact that Garez, their former
28    1
          Defendant Jerome Garez, who is a resident and citizen of France, has not been served.

                                                     1
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 7 of 31 Page ID #:364



 1    employee, was hired by Litrinium. All Plaintiffs allege, in fact, is that Litrinium met with
 2    Garez (which is typical before hiring a new employee) and that Garez accepted
 3    employment and is now working for Litrinium in France in a similar position to his
 4    employment with Mindspeed SAS. From this, Plaintiffs assume Litrinium has used their
 5    trade secrets, merely because Litrinium hired Garez and met with him before doing so.
 6    This is tantamount to saying that, purely on the basis of Garez working in a similar job, it
 7    is inevitable that Garez must have used Plaintiffs’ trade secrets. This inevitable-disclosure
 8    theory of Plaintiffs’ case is a doctrine California has firmly rejected. Moreover,
 9    Litrinium’s meeting a potential employee prior to hiring him cannot form the basis for an
10    inference that Litrinium misappropriated trade secrets because it is equally consistent
11    with lawful conduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Where a
12    complaint pleads facts that are “merely consistent with” a defendant's liability, it “stops
13    short of the line between possibility and plausibility of ‘entitlement to relief.’”) (quoting
14    Bell Atlantic Corp v. Twombly, 550 U.S. 544, 557 (2007)).
15         Plaintiffs do not allege (because they cannot) that they gave Litrinium any notice of
16    their suspicions that Garez had taken their trade secrets, even though Plaintiffs allege that
17    they formed these suspicions when he ended his employment one year earlier. (See
18    FAC ¶ 20 (“A forensic analysis of [Garez’s] laptop and desktop computers issued to
19    Garez was conducted shortly after his departure.”) The failure to immediately or timely
20    give notice to Garez, or to his new employer, Litrinium, is not the conduct of a company
21    that is concerned that its trade secrets have been misappropriated, nor is it consistent with
22    the requirement that a company take reasonable steps to protect its information for it to
23    qualify as a trade secret.
24         Plaintiffs fail to allege any misappropriation by Garez. Plaintiffs’ FAC also falls
25    short of alleging facts sufficient to plead that Garez misappropriated any trade secrets.
26    Plaintiffs allege that Garez supposedly deleted (not took) unspecified information
27    “unrelated to his job duties.” (FAC ¶ 18.) They further allege that this unrelated work had
28    to do with designs for a PON (Passive Optical Network) receiver. (Id.) Notably, Plaintiffs,

                                                    2
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 8 of 31 Page ID #:365



 1    even after amending their pleading, do not allege that Litrinium has a PON component
 2    product like the one that Garez was working on in activities “unrelated” to his job duties
 3    at Mindspeed SAS. Nor is it clear that any information set forth at paragraph 14 of the
 4    FAC, which purports to describe the alleged trade secrets, relate in any way to Garez’s
 5    “unrelated work.” Plaintiffs also allege that Garez accessed a USB device using his work
 6    computer, but the FAC includes no allegation stating whether the USB device relates in
 7    any way to Plaintiffs’ purported trade secrets, or even whether the act of attaching a USB
 8    device to a work computer was prohibited or commonplace at Mindspeed SAS.
 9         Plaintiffs vague descriptions in the Complaint fail to give notice of the alleged
10    trade secrets at issue. The FAC fails to notify Litrinium with any specificity of the trade
11    secrets at issue. Plaintiffs, in their initial Complaint, vaguely referred to data, designs,
12    components, and processes. (Dkt. 1 at ¶ 16.) The FAC, at paragraph 14, is equally vague,
13    but now uses expansive language instead. The FAC describes the purported trade secrets
14    at issue generically to include every aspect of TIA design and process imaginable,
15    without specificity that could put Litrinium on notice of what the trade secrets actually
16    are. As explained below in Section III.B, Plaintiffs (and numerous other market
17    participants) have disclosed the design and processes of numerous TIA products in
18    published patents, references, articles and datasheets. A representative sample of patents
19    is attached to the Declaration of Michael I. Katz, filed concurrently herewith, as
20    Exhibits 3–16. Litrinium disclosed these patents to Plaintiffs as exhibits to the original
21    motion to dismiss. Plaintiffs made no effort, in the month-long period they took to amend
22    their pleading, to describe their trade secrets in a way that would distinguish them from
23    these published references in the public domain. Plaintiffs come nowhere near identifying
24    their trade secrets with sufficient particularity to distinguish them from what is in the
25    public domain or known in the art, as would be required to plead a plausible claim.
26    II. LEGAL STANDARDS
27         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a
28    complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

                                                     3
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 9 of 31 Page ID #:366



 1    that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Mollett v.
 2    Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). “A claim has facial plausibility when
 3    the plaintiff pleads factual content that allows the court to draw the reasonable inference
 4    that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; Somers v.
 5    Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “Plausibility” means “more than a sheer
 6    possibility,” and facts that are “merely consistent” with liability but are also consistent
 7    with nonliability fall short of “plausibility.” Iqbal, 556 U.S. at 678; Eclectic Pros. E. v.
 8    Marcus & Millichap Co., 751 F.3d 990, 996–97 (9th Cir. 2014) (plausibility requires
 9    alleging “facts tending to exclude the possibility” that the defendant’s “alternative
10    explanation is true,” which means that “establishing only a ‘possible’ entitlement to
11    relief . . . [does] not support further proceedings”).
12         Furthermore, on a motion to dismiss, while courts accept a plaintiff’s well-pleaded
13    facts as true, courts “are not bound to accept as true a legal conclusion couched as a
14    factual allegation.” Iqbal, 556 U.S. at 678. (quoting Twombly, 550 U.S. at 555). “In
15    keeping with these principles a court considering a motion to dismiss can choose to begin
16    by identifying pleadings that, because they are no more than conclusions, are not entitled
17    to the assumption of truth.” Iqbal, 556 U.S. at 679. And where a plaintiff has failed to
18    state a plausible claim for relief and any attempts by the plaintiff to amend its pleading
19    would be futile, the court should dismiss the complaint with prejudice, and without leave
20    to amend. Garmon v. Cty. of L.A., 828 F.3d 837, 842 (9th Cir. 2016).
21    III. ARGUMENT
22         Plaintiffs assert two claims for trade secret misappropriation: (1) a federal claim
23    under the DTSA and (2) a California law claim under CUTSA. To state a claim for
24    misappropriation under either statute, Plaintiffs must allege that (1) they owned a trade
25    secret; (2) defendants misappropriated the trade secret; and (3) Plaintiffs suffered
26    damages from the misappropriation. Space Data Corp. v. X, 2017 WL 5013363, at *1
27    (N.D. Cal. Feb. 16, 2017) (noting that the “elements of misappropriation under the DTSA
28    are similar to those under the CUTSA”); see also Vendavo, Inc. v. Price f(x) AG, 2018

                                                     4
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 10 of 31 Page ID #:367



 1     WL 1456697, at *3 (N.D. Cal. Mar. 23, 2018) (applying California decisions interpreting
 2     the CUTSA to DTSA claims because the “elements of a trade secret misappropriation
 3     claim under the DTSA are substantially similar” to the CUTSA).
 4          Both misappropriation claims suffer from the same legal deficiencies: Neither is tied
 5     to any supposed misconduct within the applicable territorial scope. Plaintiffs fail to plead
 6     facts indicating that the information at issue is a trade secret. And Plaintiffs fail to plead
 7     facts plausibly establishing misappropriation. Plaintiffs also fail to distinguish between
 8     Litrinium and Garez and, as such, have not alleged any conduct specifically attributable
 9     to Litrinium that gives rise to a plausible misappropriation claim. Accordingly, both
10     claims for misappropriation fail as a matter of law, and the FAC should be dismissed.
11          A. Because Plaintiffs’ allegations are directed to conduct in France by a
12               French citizen employed by a French company, the FAC fails to state a
13               claim under the CUTSA or DTSA.
14          Plaintiffs’ FAC makes specific factual allegations about conduct in France, by Mr.
15     Garez, as a French citizen employed under the laws of France. The FAC fails, however, to
16     include allegations plausibly stating acts of alleged misappropriation in California or
17     even the United States. As a result, the FAC fails to plausibly set forth claims within the
18     territorial scope of the DTSA or CUTSA.
19          Both the DTSA and the CUTSA are geographically limited, and thus cannot reach
20     the foreign conduct of Garez. The DTSA applies to conduct outside the United States
21     only if “the offender is a natural person who is a citizen or permanent resident alien of the
22     United States, or an organization organized under the laws of the United States or a State
23     or political subdivision thereof” or if “an act in furtherance of the offense was committed
24     in the United States.” 18 U.S.C. § 1837. Garez is neither a citizen nor a permanent
25     resident alien of the United States. (See FAC ¶¶ 2–3.) The CUTSA also is geographically
26     limited—it is subject to the general presumption against extraterritoriality of California
27     statutes. Cave Consulting Grp., Inc. v. Truven Health Analytics Inc., 2017 WL 1436044,
28     at *6 (N.D. Cal. Apr. 24, 2017) (dismissing CUTSA claim because “[n]o legislative

                                                      5
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 11 of 31 Page ID #:368



 1     history suggests the [CUTSA] was intended to have extraterritorial effect” and the
 2     “presumption [against extraterritoriality] is not rebutted here”); see also O'Connor v.
 3     Uber Techs., Inc., 58 F. Supp. 3d 989, 1004 (N.D. Cal. 2014) (“[T]he California Supreme
 4     Court has made clear that [extraterritoriality] limitations are presumed to be present
 5     unless the legislature’s contrary intention ‘is clearly expressed or reasonably to be
 6     inferred from the language of the act or from its purpose, subject matter or history.’”); N.
 7     Alaska Salmon Co. v. Pillsbury, 174 Cal. 1, 4 (1916) (“Ordinarily, the statutes of a state
 8     have no force beyond its boundaries.”). Again, Plaintiffs have not alleged any conduct
 9     specific to Litrinium, much less actionable conduct that occurred in California.
10          Accordingly, to survive dismissal, the FAC must contain allegations of fact, as
11     opposed to conclusory legal assertions, that satisfy Iqbal for purposes of plausibly
12     alleging misappropriation in California or the United States. Iqbal, 556 U.S. at 679
13     (“While legal conclusions can provide the framework of a complaint, they must be
14     supported by factual allegations.”). But there are no specific allegations in the FAC, as
15     required under Iqbal, of any potentially wrongful conduct amounting to acts of
16     misappropriation by Litrinium at all—and none against either defendant with respect to
17     California or anywhere in the United States.
18          Plaintiffs specific and non-conclusory factual allegations relate entirely to France.
19     Plaintiffs allege that Garez, while employed by Mindspeed SAS in France, “used
20     Plaintiffs’ resources and developed confidential and proprietary design concepts . . .”
21     (FAC ¶ 17.) They further allege that “[a] forensic investigation of Garez’s activities
22     conducted after his departure established that while still employed by Plaintiffs [Garez]
23     was working on projects unrelated to his job duties that were hidden from Plaintiffs.
24     These projects included a burst mode PON receiver and a 3rd generation 28G TIA. These
25     unrelated projects included developing circuits, including running temperature sweeps
26     and other parametric simulations to test the robustness of the designs as well as
27     developing schematics of these designs.” (FAC ¶ 18.) The FAC at paragraph 20 alleges
28     that a forensic analysis of Mr. Garez’s computers conducted “shortly after his departure”

                                                      6
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 12 of 31 Page ID #:369



 1     showed that he “deleted technical information from his company laptop” and “accessed
 2     files on his work laptop using a USB device within one month of his departure.” The
 3     FAC does not state what files were deleted or what was accessed—whether personal or
 4     related to any alleged trade secrets—so when push comes to shove, the allegations in the
 5     FAC of Garez’s conduct even in France fall short of stating any act of misappropriation.
 6          The only act alleged to have been taken by Garez in the United States is set forth at
 7     paragraph 21 of the FAC, as follows:
 8          “On information and belief, prior to his departure from Plaintiffs’ employ, Garez
 9          used his regularly scheduled business trips to Plaintiffs’ Newport Beach, California
10          offices to visit Litrinium and/or connect with Bajwa in order to coordinate
11          defendant Garez’s misappropriation of Plaintiffs’ trade secrets.”2
12          The statement, made solely on information and belief, that Garez visited Litrinium
13     and a Litrinium executive “in order to coordinate defendant Garez’s misappropriation of
14     Plaintiffs’ trade secrets” is exactly the kind of legal conclusion dressed up as a fact that
15     falls short of stating a plausible claim. See Twombly, 550 U.S. at 557 (finding bare
16     allegations of conspiracy conclusory without pleading of underlying facts); see also
17     Vivendi SA v. T-Mobile USA, Inc., 586 F.3d 689, 694, (9th Cir. 2009); Gamez v. Woodland
18     Direct Inc., 2017 WL 8185854, at *2 (C.D. Cal. Mar. 31, 2017) (“If the factual
19     allegations based on “information and belief” are made without further facts, the
20     allegations do not survive a motion to dismiss.”).
21          The FAC is devoid of a single, specific allegation of any act of misappropriation that
22     occurred in the United States. Moreover, it is devoid of any allegation of an act of
23     misappropriation by Litrinium. What is clear, moreover, is that Mr. Garez, after resigning
24     from Mindspeed SAS, went to work for Litrinium in an office “in France.” (FAC ¶ 25.)
25
26
       2
27      Elsewhere in the FAC, these “regularly scheduled business trips” are exposed as only
       two business trips in March and September of 2016, 1½ to 2 years before Garez left
28
       Mindspeed SAS and completely divorced from Plaintiffs’ misappropriation allegations.

                                                      7
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 13 of 31 Page ID #:370



 1          Also conclusory and failing the requirement of Iqbal is the allegation, at
 2     paragraph 26 of the FAC, that “Plaintiffs are informed and believe that Litrinium’s office
 3     located in France is just a mechanism to employ Garez, and that all substantive Litrinium
 4     operations are conducted through its California entity, including the use of
 5     misappropriated trade secrets and confidential information taken by Garez from
 6     Plaintiffs.” The phrase “the use of misappropriated trade secrets and confidential
 7     information taken by Garez” is again no more than a legal conclusion, not a statement of
 8     fact that could satisfy Iqbal. See Veronica Foods Co. v. Ecklin, 2017 WL 2806706, *14
 9     (N.D. Cal. Jun. 29, 2017) (finding allegations of use without underlying facts to be
10     ““naked assertions’ and ‘conclusions’ [that] are not the sort of factual allegations that the
11     Court must accept as true at the pleading stage”). Notably, Plaintiffs do not purport to
12     have inspected any of Litrinium’s products to confirm that any trade secrets are
13     incorporated in them. In fact, the FAC does not identify a single Litrinium product
14     purportedly relevant to Plaintiffs’ allegations, by name or otherwise.
15          Despite being notified previously of this deficiency through the parties’ conference
16     regarding Plaintiffs’ original Complaint and through Litrinium’s first motion to dismiss,
17     Plaintiffs’ FAC fails to include any alleged facts tying the alleged misconduct to
18     California or the United States. Quite the opposite, the allegations of Plaintiffs’ FAC on
19     their face are tied to France, and Plaintiffs seek to form a nexus to California or the
20     United States by inserting legal conclusions made on information and belief, which fail to
21     satisfy the requirements under Iqbal. Plaintiffs’ trade-secret claims against Litrinium
22     should be accordingly dismissed.
23          B. Plaintiffs’ vague allegations fail to plausibly allege misappropriation of
24               any information that constitutes a trade secret.
25          The FAC should be dismissed because Plaintiffs fail to plausibly allege that the
26     information purportedly misappropriated by Defendants constitutes a trade secret.
27          To survive a motion to dismiss, a plaintiff alleging violations of the DTSA and the
28     CUTSA must describe the trade secret that it contends has been misappropriated ‘“with

                                                     8
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 14 of 31 Page ID #:371



 1     sufficient particularity to separate it from matters of general knowledge in the trade or of
 2     special knowledge of those persons who are skilled in the trade, and to permit the
 3     defendant to ascertain at least the boundaries within which the secret lies.”’ Pellerin v.
 4     Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal. 2012) (quoting Diodes, Inc. v.
 5     Franzen, 260 Cal. App. 2d 244, 253 (1968)). Trade secrets have specific characteristics
 6     under federal and California law, see 18 U.S.C. § 1839(3); Whyte v. Schlage Lock Co.,
 7     101 Cal. App 4th 1443, 1454 (2002) (“The test for trade secrets is whether the matter
 8     sought to be protected is information (1) which is valuable because it is unknown to
 9     others and (2) which the owner has attempted to keep secret.”), and a trade secret plaintiff
10     must plead those specific characteristics to state a plausible claim for relief.
11          Plaintiffs purport to identify their trade secrets at paragraph 14 of the FAC. Plaintiffs
12     fail to identify any of their technology with the specificity required under Iqbal, to
13     distinguish what is claimed from what is known in the art and in the public domain,
14     including MACOM’s own publications and patents. Litrinium attached a good number of
15     U.S. patent documents in support of its first motion to dismiss. Plaintiffs have made no
16     attempt in amending their pleading to describe the alleged trade secrets in a manner that
17     distinguishes them from this public domain material, which is again submitted in support
18     of this motion. (See Katz Decl., Exs. 3–16.) Five months into this litigation, Plaintiffs
19     continue to identify broadly worded, generic information as their trade secrets. The
20     defects, discussed below, fall into three, overlapping categories: (1) the putative “trade
21     secrets” are generic and open-ended, (2) the putative trade secrets identify categories of
22     information that on their face are not secret, and (3) the alleged trade secrets are not
23     described in sufficient detail to distinguish them from what is generally known.
24               1.   Plaintiffs’ allegations stating only generic, open-ended information
25                    fail to plead plausible trade secrets.
26          One of the primary amendments in the FAC is the replacement and repackaging of
27     Plaintiffs’ prior vague trade-secret description with a more extensive, but equally vague,
28     description in eight categories set forth at paragraph 14 of the FAC. Six of those eight

                                                      9
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 15 of 31 Page ID #:372



 1     categories are open-ended, using the word “including” as a means of avoiding identifying
 2     the metes and bounds of what is claimed as a trade secret, as follows:
 3          1.     “method for developing a transimpedance amplifier (TIA) according to
 4                 customer requirements and specifications for passive optical networks (PON),
 5                 including …”
 6          2.     “internal circuit design operational methodologies, including …”
 7          3.     “mechanical development methodologies, including …”
 8          4.     “internally developed information about the ST Microelectronics (STM) B55
 9                 process, including …”
10          5.     “design of the TIA, subject to the constraints of an integrated circuit (IC)
11                 process and photodetector (PD) packaging including …”
12          8.     “compilation of all trade secrets set forth above including …”
13     (FAC ¶ 14.) Plaintiffs’ use of the open-ended term “including” in paragraph 14(1)–(5)
14     and 14(8) ensnares publicly available information and makes the purported definitions so
15     expansive as to render them practically meaningless, and Plaintiffs’ formulation fails to
16     set forth a plausible trade secret claim. See Emazing Lights LLC v. De Oca, 2016
17     WL 3658945, *2 (C.D. Cal. Jan. 7, 2016) (finding insufficient a trade secret definition
18     that “ ‘include[s], but [is] not limited to,’ the enumerated items [because any] piece of
19     information could potentially be labeled a trade secret under this definition.”).
20          Paragraph 14(8) of the FAC exemplifies the FAC’s open-ended description of
21     purported trade secrets, as follows:
22           “compilation of all trade secrets set forth above including those combined
23           with public technology and confidential and non-confidential business
24           information to produce MACOM products.”
25     Effectively, this is an everything-but-the-kitchen-sink identification that has no metes or
26     bounds. Plaintiffs contend that all non-confidential and public-domain technology is part
27     of their trade secrets, if used or combined—whatever that means—to produce MACOM
28     products.

                                                      10
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 16 of 31 Page ID #:373



 1          This defect epitomizes the failure to meet the requirements under Iqbal. The FAC “is
 2     too sweeping and vague for Defendant[s] to be on notice of what trade secrets are at issue
 3     and where the boundary between those secrets and general knowledge might lie.”
 4     Synopsys, Inc. v. ATopTech, Inc., 2013 WL 5770542, *6 (N.D. Cal. Oct. 24, 2013). Courts
 5     routinely dismiss overbroad trade-secret definitions like Plaintiffs’. See, e.g., Space Data
 6     Corp., 2017 WL 5013363, at *2 (“vague references to an enormous array of potential
 7     sources do not suffice to survive Defendant’s motion to dismiss”); Human Longevity, Inc.
 8     v. J. Craig Venter Institute, Inc., 2018 WL 6617633, *5 (S.D. Cal. Dec. 18, 2018)
 9     (dismissing complaint where “allegations of [trade secret technology] are expansive and
10     lack particularity”).
11               2.   The FAC fails to identify plausible trade secrets because the
12                    purported description expressly identifies information that, on its
13                    face, is public in nature.
14          The inclusion in paragraph 14(8) of public technology and non-confidential business
15     information highlights a second, related defect in the pleading. Not only is the
16     identification open-ended, but it claims as Plaintiffs’ trade secrets information that, on its
17     face, is public in nature. This same defect is apparent in the first four categories of
18     information identified in FAC paragraph 14 as Plaintiffs’ trade secrets.
19                    a)   Those in the TIA industry develop TIAs according to customer
20                         requirements and specifications.
21          Paragraph 14(1) of the FAC purports to identify, as a misappropriated trade secret, a
22     “method for developing a transimpedance amplifier (TIA) according to customer
23     requirements and specifications for passive optical networks (PON), including
24     performance parameters and shortcomings based on trial and error from internal
25     development efforts.” This fails to identify the metes and bounds of any conceivable
26     trade secret. Simply replace “transimpedance amplifier” in this description with any other
27     product, and this conclusion is obvious: whether it be a “method” for developing a boat,
28

                                                     11
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 17 of 31 Page ID #:374



 1     car, or a cell phone, one would be hard pressed to assert that “developing [a product]
 2     according to customer requirements and specifications” is a trade secret.
 3                      b)   Any designer of TIA circuits considers pricing on parts,
 4                           production costs, testing, and yields.
 5          Paragraph 14(2) of the FAC is another generic statement of a “design methodology”
 6     that is nothing more than a statement that, in designing a TIA, one considers the price of
 7     parts, production costs, testing and yields. Again, any manufacturer, whether it be of a
 8     consumer item or any widget sold for any purpose, will consider such basic elements in
 9     developing a product that is competitive in the market. This is not a plausible
10     identification of a trade secret compliant with Iqbal.
11                      c)   Those in the TIA industry develop TIAs according to mechanical
12                           size restrictions and customer preferences.
13          Paragraph 14(3) of the FAC again identifies a broad category of information,
14     “mechanical development methodologies,” which is a fancy way to say the physical
15     dimensions and placement of a product. But the appearance and size of a product are not
16     trade secrets.
17          Plaintiffs’ example of “[m]aximum die size allowable in different types of ROSAs
18     and optimal die aspect ratio” is easily shown to be publicly available to any entity
19     manufacturing TIAs.3 For example, the figures below from Plaintiffs’ own TIA datasheet
20     show the die size allowable for connectors on an optical sub-assembly as well as the
21     exact die size and placement of the TIA. (Katz Decl., Ex. 1 at pp. 2 and 15.)
22
23
24
25
26
27
       3
        ROSA is an acronym for receiver optical sub-assembly. These devices, when purchased,
28
       can easily be opened up, and the die size and die aspect ratios easily observed.

                                                     12
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 18 of 31 Page ID #:375



 1
 2
 3
 4
 5
 6
 7
 8       MACOM Published Diagram
         of Optical Receiver Assembly            MACOM Published Pad Configuration
 9
           The second example of paragraph 14(3) is “knowledge of customer preferred PAD
10
       locations and ROSA signal integrity challenges (high speed behavior of ROSA
11
       pin/substrate).” The FAC includes no allegation explaining how “customer preferred PAD
12
       locations” can possibly be a trade secret. Nowhere do Plaintiffs allege that a customer’s
13
       specifications are a secret owned by Plaintiffs. Customers, when testing competing TIAs
14
       for inclusion in their optical networking equipment, necessarily tell each TIA vendor
15
       what their preferred PAD locations are so that they can test competing TIAs to compare
16
       their performance. Nowhere does the FAC allege that “customer preferred PAD
17
       locations” are not communicated to all TIA suppliers responding to requests for proposal.
18
                     d)   Those in the TIA industry generally gather information about
19
                          cost, manufacturing time, and availability from major global
20
                          manufacturers, like STMicroelectronics and TowerJazz.
21
           Paragraph 14(4) of the FAC is yet another broad description of general-industry
22
       information. STMicroelectronics (STM) and TowerJazz (TJ) are third-party chip
23
       manufacturers. Both STM and TowerJazz provide customers with all of the information
24
       identified by Plaintiffs as “internally developed information.” Rather than belabor each
25
       detail, one need only point out that cost is obviously an item communicated to the market
26
       by each manufacturer, and cycle time and availability is again by its nature something
27
       that changes in real time depending on the present use and capacity of each
28

                                                   13
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 19 of 31 Page ID #:376



 1     manufacturer’s production facilities. A customer need only call STM or TowerJazz and
 2     ask how long it will take to fulfill the order, what the turnaround time is, and the price.
 3                    e)    Those in the TIA industry, by necessity, design TIAs subject to the
 4                          constraints of integrated circuits and photodetectors.
 5          With respect to paragraph 14(5), once again, the “design of the TIA” would apply to
 6     any design of TIAs. The performance targets and limitations of current MACOM
 7     products are actually listed on Plaintiff MACOM’s own website, a screen shot of which
 8     appears below. (Katz Decl., Ex. 2 at p. 13.)
 9
10
11
12
13                                                * * *

14
15          All of the above “descriptions,” while offering a veneer of technical jargon, could
16     encompass anything related to Plaintiffs’—or anyone else’s—TIA products and business.
17     The definitions are extremely broad and, as such, do not give notice of any specific
18     information that Plaintiffs could possibly claim as trade secret. Plaintiffs do not even
19     attempt to allege how any of this information warrants protection as trade secrets.
20     Synopsys, 2013 WL 5770542, at *6 (“Materials are not trade secrets just because
21     Plaintiff says they are.”).
22          Plaintiffs’ allegations based on this broad definition are insufficient because “they do
23     not even give the Court or Defendants notice of the boundaries of this case,” as a
24     complaint must to survive a motion to dismiss. Space Data Corp., 2017 WL 5013363,
25     at *2. In Vendavo, for example, the plaintiff alleged its purported trade secrets in similarly
26     broad terms to include “source code, customer lists and customer related information,
27     pricing information, vendor lists and related information, marketing plans and strategic
28     business development initiatives, ‘negative knowhow’ learned through the course of

                                                      14
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 20 of 31 Page ID #:377



 1     research and development, and other information related to the development of its price-
 2     optimization software, including ideas and plans for product enhancements.” Vendavo,
 3     2018 WL 1456697, at *3. The court deemed these “conclusory and generalized
 4     allegations [] insufficient” because the plaintiff “set out its purported trade secrets in
 5     broad, categorical terms, more descriptive of the types of information that generally may
 6     qualify as protectable trade secrets than as any kind of listing of particular trade secrets
 7     [the plaintiff] has a basis to believe actually were misappropriated.” Id. That is precisely
 8     what Plaintiffs have done here, and precisely why Plaintiffs’ allegations cannot survive
 9     this Motion.
10               3.   The generic categories of information identified by Plaintiffs as
11                    their trade secrets do not distinguish from what is generally known
12                    as reflected by publicly filed patents
13          Plaintiffs’ and others in the TIA-technology space own patents that show many
14     aspects of TIA design, components, and know-how. (See Katz Decl., Exs. 3–16.)
15     Plaintiffs and others also make other information about their products publicly available
16     by publishing it on the Internet. Plaintiffs fail to plead facts in the FAC to distinguish
17     what they claim as trade secrets from what is disclosed in other references in the public
18     domain. “[I]t is well established that disclosure of a trade secret in a patent places the
19     information comprising the secret into the public domain. Once the information is in the
20     public domain and the element of secrecy is gone, the trade secret is extinguished.”
21     Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1355 (Fed.
22     Cir. 2009) (citation omitted); see also Henry Hope X–Ray Prods., Inc. v. Marron Carrel,
23     Inc., 674 F.2d 1336, 1342 (9th Cir. 1982) (“Matters disclosed in a patent publication
24     destroy any trade secret contained therein.”).
25          For example, Patent Publication No. US 2017/0026011 is one of Plaintiffs’ own
26     published patent applications regarding a “Transimpedance Amplifier.” This publication
27     shows Plaintiffs’ TIA designs and electronic environments for using the TIAs. (See Katz
28     Decl., Exs. 15–16.) Similarly, Plaintiffs’ U.S. Patent No. 8,509,629 is also directed to “a

                                                     15
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 21 of 31 Page ID #:378



 1     transimpedance amplifier for high rate applications,” and its figures also show a circuit
 2     diagram for the disclosed TIA. (Katz Decl., Exs. 9–10.) Additionally, patent filings by
 3     others with respect to TIAs show that TIA designs and processes are not uniquely
 4     Plaintiffs’. (See Katz Decl., Exs. 3–8, 11–13.) Plaintiffs’ nebulous description of their
 5     trade secrets overlaps with Plaintiffs’ own patent filings as well as what is disclosed in
 6     patent filings by numerous others in the TIA industry. See Self Directed Placement Corp.
 7     v. Control Data Corp., 908 F.2d 462, 465 (9th Cir. 1990) (“matter[s] of common public
 8     knowledge” cannot be a trade secret); Cal. Civ. Code § 3426.1 Legis. Comm. Cmts.
 9     (“Information is readily ascertainable if it is available in trade journals, reference books,
10     or published materials. Often, the nature of a product lends itself to being readily copied
11     as soon as it is available on the market.”).
12          Below we discuss in detail a few of the purported “trade secrets” in paragraph 14 of
13     the FAC, showing in more detail how what is described in the FAC is shown in public
14     patents. Bear in mind, this is a small representative sample of the public references in this
15     area. Plaintiffs have made no attempt to distinguish these or any other such references.
16                    a)   A “design for automatic gain control in the TIA to prevent
17                         overload” is generic and in the public domain.
18          Paragraph 14(6) of the FAC claims as a trade secret a “design for automatic gain
19     control in the TIA to prevent overload.” This is nothing more than the statement of a
20     generic, public-domain design involving a generic function which can be found in
21     multiple U.S. patents. See U.S. Patent No. 9,030,263, entitled “Transimpedance Amplifier
22     (TIA) Circuit and Method,” (Katz Decl., Ex. 11 at Abstract (“A TIA circuit and method
23     are provided that merge the automatic gain control function with the bandwidth
24     adjustment function to allow the TIA circuit to operate over a wide dynamic range at
25     multiple data rates.”); see also U.S. Patent No. 6,084,478, entitled “Transimpedance
26     Amplifier with Automatic Gain Control,” Katz Decl., Ex. 7; U.S. Patent No. 5,646,573,
27     entitled “Automatic Gain Control Transimpedance Amplifier,” Katz Decl., Ex. 6.)
28

                                                      16
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 22 of 31 Page ID #:379



 1            With so many publicly available examples of TIA designs for automatic gain
 2     control, paragraph 14(6) is overly broad and does not plausibly set forth a trade secret
 3     ‘“with sufficient particularity to separate it from matters of general knowledge in the
 4     trade or of special knowledge of those persons who are skilled in the trade, and to permit
 5     the defendant to ascertain at least the boundaries within which the secret lies.”’
 6     Pellerin, 877 F. Supp. 2d at 988.
 7                      b)   A “design of DC offset compensation at the input of a TIA for
 8                           PON” is generic and in the Public Domain.
 9             Paragraph 14(7) of the FAC is also a generic statement of a well-known TIA design
10     found in the public, including U.S. Patent
11     No. 9,577,753, entitled “Transimpedance
12     Amplifier.” In that patent, “FIG. 1A is a block
13     diagram illustrating a PON System.”4 (Katz.
14     Decl., Ex. 13 at Fig. 1A, col. 2, ln. 3.) And
15     Figure 3 shows a DC offset compensation at
16     the input of a disclosed embodiment of a TIA.
17            This public example of a design of DC
18     offset at the input of the TIA shows that paragraph 14(7) is overly broad and does not
19     plausibly set forth a trade secret that could form a basis of Plaintiffs’ trade-secret
20     allegations. Pellerin, 877 F. Supp. 2d at 988.
21            C. Plaintiffs fail to allege facts sufficient to show that they took reasonable
22                 steps to preserve the secrecy of the information claimed to have been
23                 misappropriated.
24            Plaintiffs fail to plausibly set forth trade secrets at paragraph 14 of the FAC for yet
25     another reason. Plaintiffs do not allege that either of them took reasonable steps to
26     maintain the secrecy of any of the categories of information alleged as trade secret in
27
28     4
           PON is an acronym for Passive Optical Network. (Katz Decl., Ex. 13 at col. 2, ln. 28.)

                                                       17
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 23 of 31 Page ID #:380



 1     paragraph 14. See Cal. Civ. Code § 3426.1(d) (a “trade secret” must be “the subject of
 2     efforts that are reasonable under the circumstances to maintain its secrecy”).
 3          Plaintiffs address the measures they take to keep information secret in paragraph 12
 4     of the FAC, which, purports to identify the “substantial steps” Plaintiffs take to keep
 5     confidential the information “at the core of the success of their business.” However,
 6     paragraph 12 does not refer to paragraph 14 of the FAC. The only information as to
 7     which Plaintiffs’ specifically allege taking “substantial steps” to preserve secrecy in
 8     paragraph 12 is identified in paragraph 11 of the FAC, as “the ability to make design
 9     decisions based on knowing what may or may not be successful, as well as the
10     knowledge about both the likely path to the marketplace based on information received
11     from customer and internal work.” (The FAC, at paragraph 12, states that Plaintiffs take
12     “substantial steps to keep such information secret.” (Emphasis added).) With respect to
13     other information, such as that identified as Garez’s work product, the FAC identifies
14     facts that tend to confirm that Plaintiffs’ failed to take steps to preserve the confidentiality
15     of that information. Plaintiffs did nothing, for an entire year, after purportedly conducting
16     a forensic examination of Garez’ work computers and finding information they now
17     allege to be some evidence of improper conduct giving rise to a claim. (FAC ¶¶ 20, 25.)
18          What is entirely unstated in the FAC, however, is what steps, if any, were taken to
19     preserve the confidentiality and secrecy of each category of information in paragraph 14.
20     Nor could Plaintiffs do so because much of the information called “secret” in
21     paragraph 14 constitutes third-party customer preferences, third-party manufacturer
22     capabilities, easily observable physical sizes and similar product characteristics,
23     information in Plaintiffs’ own patent documents, and other public information. Plaintiffs,
24     in short, dodge the pleading requirement that they make specific allegations of facts
25     establishing the existence of plausible trade secrets, including factual allegations of steps
26     taken to preserve the secrecy of the information that is allegedly a trade secret.
27
28

                                                      18
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 24 of 31 Page ID #:381



 1          D. Plaintiffs fail to allege trade secret misappropriation by Litrinium.
 2          Plaintiffs’ FAC should also be dismissed as to Litrinium on the independent ground
 3     that MACOM fails to plausibly allege misappropriation by Litrinium.
 4          To state a claim for misappropriation under the DTSA or the CUTSA, a plaintiff
 5     must plead that the information at issue was “acquired by improper means.” 18 U.S.C.
 6     § 1839(5); Cal. Civ. Code § 3426.1(b). Under the DTSA, “improper means” includes
 7     “misrepresentation, [and] breach or inducement of a breach of a duty to maintain
 8     secrecy,” and expressly excludes any “lawful means of acquisition.” 18 U.S.C. § 1839(6).
 9     Likewise, “improper means” under the CUTSA refers to “theft, bribery,
10     misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or
11     espionage.” Cal. Civ. Code § 3426.1(a).
12          No such conduct by Litrinium has been pled by Plaintiffs. See Pellerin, 877 F. Supp.
13     2d at 989–90 (“the standard on a motion to dismiss is ‘whether the plaintiff has pled
14     enough facts raising a plausible claim that the defendant misappropriated those trade
15     secrets”’) (citation omitted). Plaintiffs failed to even allege misappropriation by Garez.
16          Plaintiffs’ sole allegation against Litrinium is that it recruited and then hired Mr.
17     Garez to work in France. (FAC ¶¶ 16, 25.) There is not a single allegation of fact, as
18     opposed to legal conclusions, that Litrinium knew, or had reason to know, of any
19     misappropriation of trade secrets by Mr. Garez. The closest the FAC comes is at
20     paragraph 21, in which Plaintiffs allege, on information and belief without any supporting
21     facts:
22              “On information and belief, prior to his departure from Plaintiffs’ employ,
23              Garez used his regularly scheduled business trips to Plaintiffs’ Newport
24              Beach, California offices to visit Litrinium and/or connect with Bajwa in
25              order to coordinate defendant Garez’s misappropriation of Plaintiffs’ trade
26              secrets.”
27     What’s missing are pleaded facts about the information that supposedly leads Plaintiffs to
28     the conclusory belief that Litrinium misappropriated trade secrets. “[C]onclusory

                                                      19
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 25 of 31 Page ID #:382



 1     allegation based on information and belief remains insufficient under Iqbal/Twombly.”
 2     Menzel v. Scholastic, Inc., 2018 WL 1400386, *2 (N.D. Cal. Mar. 19, 2018) (citing Arista
 3     Record LLC v. Doe, 604 F.3d 110, 120 (2d Cir. 2010)). Thus, despite Plaintiffs’ failure to
 4     describe plausible trade secrets, Plaintiffs also fail to plausibly allege that Litrinium
 5     misappropriated any of those trade secrets. See Veronica Foods, 2017 WL 2806706, at
 6     *14. (finding allegations of use without underlying facts to be ““naked assertions’ and
 7     ‘conclusions’ [that] are not the sort of factual allegations that the Court must accept as
 8     true at the pleading stage”).
 9               1.   Plaintiffs fail to allege facts to plausibly state that Garez
10                    improperly acquired any trade secrets.
11          Plaintiffs fail to allege that Garez gained access to the purported trade-secret
12     information supposedly at issue, such as the categories of information set forth in
13     paragraph 14 of the FAC. Plaintiffs, therefore, fail to properly allege that Garez even
14     could improperly disclose that information to Litrinium.
15          Plaintiffs allege that they maintain internal network security procedures to restrict
16     access and ensure that internal company information is not publicly available, and that
17     Plaintiffs carefully monitor the results of their internal product efforts. (FAC ¶ 12.)
18     Nowhere does the FAC allege that Garez was able to access or take the information in the
19     categories of paragraph 14 to be able to even show that information to someone outside
20     of MACOM or Mindspeed SAS.
21          In lieu of facts, Plaintiffs allege, in a conclusory and unsupported fashion, that Garez
22     was “responsible for” certain TIA products of MACOM. (FAC ¶ 13.) But this amounts to
23     nothing more than a bare accusation that by virtue of being a Mindspeed SAS employee,
24     Garez (and, in turn, every other employee of Plaintiffs) may have had an opportunity to
25     access the technology at issue.
26          Such generalized allegations of potential access to trade secret information are
27     routinely rejected by courts at the pleadings stage as “insufficient to establish
28     misappropriation.” Pellerin, 877 F. Supp. 2d at 989 (granting motion to dismiss where the

                                                     20
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 26 of 31 Page ID #:383



 1     claimant failed to “allege any facts in support of the legal conclusion that [the
 2     accused] . . . ‘acquired and/or used’” trade secrets). In Citcon USA, LLC v. RiverPay Inc.,
 3     for example, the plaintiff alleged, in support of its DTSA and CUTSA claims, that its
 4     former employee “maintain[ed] his login and password” to a specific “MySQL database”
 5     after taking a new job with a competitor. 2018 WL 6813211, at *6 (N.D. Cal. Dec. 27,
 6     2018). But the plaintiff failed to plausibly allege “how, or when [the defendant] took
 7     advantage of the access to log into the database. . . . In other words, [the plaintiff]
 8     essentially allege[d] that [the defendant] kept a key to a locked room but [did] not allege
 9     that [he] ever unlocked the room to access its contents.” Id. The court reasoned that
10     without the allegations that the room had been unlocked to access its contents, plaintiff
11     had failed to state a plausible claim of misappropriation and dismissed the complaint
12     accordingly. Courts in this circuit routinely dismiss misappropriation complaints that
13     allege the potential for access, as opposed to actual access. See also, e.g., Physician’s
14     Surrogacy, Inc. v. German, 2018 WL 638229, at *8 (S.D. Cal. Jan. 31, 2018) (allegations
15     that defendants used a third-party email address to misappropriate plaintiff’s trade secrets
16     deemed insufficient without allegations of when the email address purportedly was used).
17     Plaintiffs’ misappropriation claims against Garez fail on this basis alone.
18          Plaintiffs do allege that Garez used a “USB device” at some point during the last
19     month of his employment. (See FAC ¶ 20.) But this allegation does not plausibly state a
20     claim for misappropriation or even imply one. There is no allegation that use of USB
21     devices at Mindspeed SAS or MACOM was uncommon and would not be expected for
22     any of Plaintiffs’ employees within any particular 30-day window. There are also no
23     allegations that Garez used this alleged USB device in any improper way or that Garez
24     used it to misappropriate trade secrets. Plaintiffs’ allegation is carefully worded and
25     simply states that Garez used a USB device, which is not a plausible, factual
26     underpinning for claims of misappropriation. Given that Plaintiffs state that they
27     performed a “forensic investigation” into Garez’s activities, their failure to identify any
28     actual deletion, copying, disclosure or use of any alleged trade secret speaks volumes.

                                                     21
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 27 of 31 Page ID #:384



 1          Accordingly, Plaintiffs rely entirely on the assumption that Garez accessed and then
 2     took their trade secrets based on the mere fact that Litrinium also sells TIA products.
 3     (FAC ¶ 23 (“On information and belief, the development of these components at
 4     MACOM were of particular commercial interest to Litrinium”).) There is no basis to
 5     infer from the mere fact that Litrinium and MACOM compete in the same space that
 6     Garez retained or improperly accessed the purported trade secret information either
 7     before or following his departure from MACOM. See Human Longevity, Inc., 2018 WL
 8     6617633, at *6 (granting motion to dismiss where alleged facts were “not adequate to
 9     infer that Defendant . . . improperly acquired new or different information after [he] left
10     his employment with” plaintiff).
11               2.   Even if Plaintiffs had alleged that Garez improperly acquired trade
12                    secrets, Plaintiffs fail to allege disclosure to Litrinium.
13          Plaintiffs’ FAC is also devoid of any allegation of fact that Garez disclosed any of
14     Plaintiffs’ trade secrets to Litrinium. The closest the FAC comes is to allege based on
15     “information and belief,” that Garez “used Plaintiffs’ resources and developed
16     confidential and proprietary design concepts while employed by Plaintiffs, which were
17     then incorporated into Litrinium products.” (FAC ¶¶ 17, 24.) This suggestion, yet again
18     made “[o]n information and belief,” is entirely speculative, does not allege any link to the
19     alleged secrets in paragraph 14, and is thus insufficient to survive this motion. See
20     Delphix Corp. v. Actifo, Inc., 2014 WL 4628490, at *2 (N.D. Cal. Mar. 19, 2014)
21     (dismissing complaint in part because allegation made “on information and belief” gives
22     rise to “a reasonable inference [] that it is intended as caveat, to provide additional
23     protection should plaintiff be unable to prove any of the factual allegations” and “creates
24     a further inference that plaintiff . . . is [] engaging in speculation to an undue degree”).
25          Plaintiffs also fail to allege the when or how of Garez’s purported disclosure to
26     Litrinium. With no information provided as to the foundation of Plaintiffs’ “information
27     and belief,” this statement is the epitome of a conclusory allegation (see Twombly, 550
28     U.S. at 555 (stating a claim for relief “requires more than labels and conclusions, and a

                                                     22
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 28 of 31 Page ID #:385



 1     formulaic recitation of the elements of a cause of action will not do”)), and is inadequate
 2     to support the inference that Garez improperly disclosed information or that Litrinium
 3     had any knowledge that it was receiving or using any trade-secret information, within the
 4     meaning of the DTSA or the CUTSA. See Human Longevity, Inc., 2018 WL 6617633,
 5     at *6 (deeming allegation “inadequate to support the inference that [defendant]
 6     improperly disclosed information” despite allegations that defendant forwarded emails
 7     containing plaintiff’s alleged trade secrets, when precise “nature of the alleged [emails] is
 8     unclear”); Veronica Foods, 2017 WL 2806706, at *14 (dismissing allegations of
 9     misappropriation of specific documents such as customer lists and supplier lists as based
10     on “naked assertions” and “conclusions”).
11          Plaintiffs’ misappropriation claims are entirely predicated on a legally impermissible
12     assumption. And California has explicitly rejected the doctrine of “inevitable disclosure.”
13     Whyte, 101 Cal. App. 4th at 1463 (“Lest there be any doubt about our holding, our
14     rejection of the inevitable disclosure doctrine is complete.”). That means that, under the
15     CUTSA, “a party cannot prove trade secret misappropriation by speculating that a former
16     employee’s new employment will inevitably lead the former employee to rely on the
17     former employee’s trade secrets.” Pellerin, 877 F. Supp. 2d at 989; see also, e.g., Les
18     Concierges, Inc. v. Robeson, 2009 WL 1138561, at *2 (N.D. Cal. Apr. 27, 2009) (“[A]
19     threat of misappropriation cannot, as a matter of California law, be inferred from the fact
20     [the defendant-employee], upon voluntarily terminating his employment with [the
21     plaintiff-employer], immediately began working for a direct competitor and appears to be
22     performing for his new employer the same or similar job duties he performed while
23     employed by [the plaintiff-employer].”). District Courts in California have rejected
24     DTSA claims predicated on a similar theory—that a defendant who had access to trade-
25     secret information while employed by the plaintiff must have disclosed that information
26
27
28

                                                    23
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 29 of 31 Page ID #:386



 1     when he started working at a competitor and “beginning development of a program to
 2     compete with” his former employer.5 Human Longevity, 2018 WL 6617633, at *6.
 3          For all these reasons, Plaintiffs fail to allege facts giving rise to a plausible inference
 4     of misappropriation by Garez or Litrinium within the meaning of the DTSA or CUTSA,
 5     and Plaintiffs’ claims against Litrinium should be dismissed accordingly.
 6               3.   Plaintiffs also fail to plausibly allege that Garez used Plaintiffs’
 7                    TIA technology at Litrinium with or without Litrinium’s
 8                    knowledge.
 9          Plaintiffs’ FAC contains only vague allegations that “on information and belief” that
10     “Garez used Plaintiffs’ resources and developed confidential and proprietary design
11     concepts while employed by Plaintiffs, which were then incorporated into Litrinium
12     products.” (FAC ¶ 17.) The FAC is silent as to any wrongful conduct by Litrinium, and
13     the FAC does not say that any of this allegedly incorporated information relates to the
14     information set forth at paragraph 14 and its various subparts. Plaintiffs are also careful
15     not to say “which Litrinium then incorporated,” but use the passive “which were then
16     incorporated.” Here, Plaintiffs accuse Litrinium of trade-secret misappropriation merely
17     by virtue of Litrinium hiring a former MACOM employee.6 And again, Plaintiffs do not
18
19
20     5
         Plaintiffs’ theory of misappropriation is particularly speculative since the FAC lacks
21     allegations that Litrinium could not have independently developed its product features,
       and thus that it could only have done so by obtaining alleged trade secrets through
22
       improper means. See, e.g., Eclectic Properties East, 751 F.3d at 996–97 (requiring
23     complaint to allege “facts tending to exclude the possibility” that an “alternative
       explanation is true,” and holding that “establishing only a ‘possible’ entitlement to
24
       relief . . . [does] not support further proceedings”).
       6
25       To the extent Plaintiffs’ claims against Litrinium alternatively are predicated on the
       allegation that Litrinium received its technology from Garez, the claim also fails for the
26
       reasons discussed supra in Part IV.D.1. The claim similarly fails to the extent predicated
27     on the allegation that Litrinium somehow induced Garez to breach any duty, because the
       Complaint is devoid of any allegations of actions taken by Litrinium to induce a breach
28
       of that duty.

                                                      24
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 30 of 31 Page ID #:387



 1     allege that they conducted an inspection or analysis of a single Litrinium TIA product to
 2     verify this assumption.
 3          Plaintiffs offer only this conclusory allegation that Litrinium used any of Plaintiffs’
 4     alleged trade secrets. Plaintiffs do not allege the specific trade secrets purportedly used,
 5     how they were used, or when they were used. Courts have declined to infer
 6     misappropriation from competition. To the contrary, courts have held that competition is
 7     “to be expected,” and that allegations of competition, without more, are insufficient to
 8     survive a pleading challenge to a misappropriation claim. Veronica Foods, 2017
 9     WL 2806706, at *14 (holding that any such allegation of competition must be coupled
10     with “allege[d] facts that are not ‘merely consistent with’ both a theory of innocent
11     market entry and [misappropriation], but rather ‘tend[ ] to exclude’ an innocent
12     explanation” to survive a motion to dismiss) (emphasis added).
13          Courts have gone further and stated that the mere act of a competitor developing a
14     competing product or service—even if the competitor employs the plaintiff’s former
15     employees—cannot carry a trade secret misappropriation claim beyond the pleadings
16     stage. See, e.g., Human Longevity, 2018 WL 6617633, at *6 (granting motion to dismiss
17     because “development of a program to compete” with plaintiff does not “giv[e] rise to a
18     plausible inference of misappropriation” or “plausibly suggest an entitlement to relief”);
19     Les Concierges, 2009 WL 1138561, at *2 (a trade secret plaintiff “must submit evidence
20     beyond its former employee’s knowledge of trade secrets and subsequent change of
21     employers”); see also Veronica Foods, 2017 WL 2806706, at *14 (where defendants are
22     alleged to have developed a product to compete in a previously under-competitive
23     market, it “increases the need for specific allegations showing that Defendants used trade
24     secret knowledge” because competing products and services are “to be expected from a
25     new [competitor] entering the market”).
26     IV. CONCLUSION
27          For the foregoing reasons, Plaintiffs’ First Amended Complaint should be dismissed
28     with prejudice.

                                                     25
     Case 8:19-cv-00220-JVS-JDE Document 34 Filed 05/06/19 Page 31 of 31 Page ID #:388



 1     DATED: May 6, 2019                       Respectfully, Submitted,
 2                                              M ASCHOFF B RENNAN
 3                                         By: /s/ Michael I. Katz
 4                                             Michael I. Katz
                                               Charles S. Barquist
 5                                             Jared J. Braithwaite
 6
                                                Attorneys for Defendant L ITRINIUM , I NC .
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               26
